DETAILED ACTION
Applicant’s 04/27/2022 response to the previous 01/27/2022 Office action have been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 1, 32-36, 41, 42 and 44-50 as amended and/or filed 04/27/2022.

This application is subject to a Double Patent rejection as expounded upon below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06/05/2015 (20150605).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of 15/173,451 filed on 06/03/2016 now U.S. PATENT NO. 10,421,462 which claims priority to PROVISIONAL APPLICATION NO. 62/171,923 filed on 06/05/2015 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 01/27/2022 Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

 Response to Amendments/Arguments
Applicant’s 04/27/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 112 rejection of claims 1, 44 and 48 as set forth in sections 13 and 14 of the previous 01/27/2022 Office action have been fully considered and they are persuasive.  Therefore, the rejections have been withdrawn.  

Applicant’s 04/27/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection of claim 1 as set forth in sections 17 and 18 of the previous 01/27/2022 Office action have been fully considered and they are not persuasive.  However, the Examiner has carefully considered applicants 04/27/2022 arguments and during subsequent search and consideration new art has been discovered.  Accordingly, because the Examiner has cited new parts of the previous prior art references along with the understandings of the teachings therein as well as adding the newly discovered reference, the rejections have been withdrawn in order to explain where the claim limitations can be found.  Accordingly, new grounds of rejection in view of JP 2003335230 A to Kondo, DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS) and US 5600215 A to Yamada; Hiroyuki et al. (Yamada) and US 4853605 A to Matsuo; Katsuharu et al. (Matsuo) are made as set forth below.

Applicant’s 04/27/2022 amendments to the independent claims and arguments in support thereof with respect to the Double Patent rejection of claims 1, 32-36, 41, 42 and 44-50 as set forth in section 20 of the previous 01/27/2022 Office action have been fully considered and are they not persuasive.  Accordingly, the rejection has been sustained and expounded upon below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 32-36, 42 and 44-46, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003335230 A to Kondo in view of DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS) in view of US 5600215 A to Yamada; Hiroyuki et al. (Yamada) and further in view of US 4853605 A to Matsuo; Katsuharu et al. (Matsuo).

Regarding claims 1, 44 and 48 Kondo teaches in for example, the figures below:

    PNG
    media_image1.png
    319
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    258
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    220
    282
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    188
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    643
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    590
    media_image6.png
    Greyscale

And associated descriptive texts a method of controlling an operation of an electric vehicle C, an electric vehicle C and a non-transitory computer readable medium having instructions stored thereon that when executed cause at least one processor to in Fig. 4 above having a motor 12R/L in Fig. 1 above,
The electric vehicle comprising:
a motor 12R/L configured to drive at least one wheel of the vehicle; 
a main electrical power storage device, i.e. main battery 18 that stores power; 
a power supply operable to selectively transfer electrical power between the main electrical power storage device and the motor the method comprising: 
obtaining real-time data over a period of time from a power transmission system of the electric vehicle in Figs. 4 and 7 step 725 above and paras [0047]:
“Next, the method for detecting the road surface gradient according to the present invention will be described. FIG. 4 schematically shows a state in which a vehicle C is traveling on a downhill road surface S having an inclination angle (road surface gradient) θ. In FIG. 4, the drive wheels of the vehicle C having the weight M generate the drive torque of T, and the vehicle C Is traveling at a vehicle speed change rate (vehicle acceleration) dV / dt. At this time, the load acting downward on the vehicle C along the downhill road surface S due to the gravity and the driving torque T of the driving wheels is”

And [0063]+ “Returning to the original story, when the number of rotations of the drive motors 12R and 12L is 600 rpm or more, in step 710, the timer of the vehicle control ECU 16 is activated. Then, in step 715, it is determined whether or not the rotation speeds of the drive motors 12R and 12L are 670 rpm or more. Drive motors 12R and 1When it is determined that the rotation speed of 2L is 670 rpm or more, in step 720, the above-mentioned timer is stopped.
Thereafter, in step 725, the drive motors 12R and 12L are based on the count value of the timer.”; 

sampling the real-time data such as “The number of revolutions n (per minute) “ at a particular sampling rate over a particular period of time in para [0054]:
“Hereinafter, the vehicle C shown in FIG. 4 described above is replaced with the electric vehicle 100, and based on FIGS. 1 and 6, drive motors 12R and 12L for driving the wheels of the electric vehicle 100. A method for detecting the road surface gradient θ during which the electric vehicle 100 is traveling will be described based on the change over time in the rotation speed. First, FIG.  As shown in step 605 of the above, using the rotation speed detecting devices 12R1 and 12L1 attached to the drive motors 12R and 12L, respectively, the drive motors 12R and 12L are used.  The number of revolutions n (per minute) is detected.”; 

for each sampling of the real time data during the particular period of time: 
comparing the sampled real-time data to reference data in Figures 5, 6 and 8 and paras [0053 and 55]:
“It is represented as Therefore, the road surface gradient θ becomes a function of the vehicle speed change rate dV / dt, and is shown in FIG. 5. In the above-described embodiment, the description has been given based on the state in which the vehicle C is traveling on the downhill road surface S, but even if the vehicle C is traveling on the uphill road surface, If M · dV / dt and h · T in Equation 3) are negative values, the road surface gradient can be detected in the same manner.

Next, at step 610, the rate of change in the rotational speed of the drive motors 12R and 12L (change in rotational speed over time) dn / dt is calculated from the detected rotational speeds n of the drive motors 12R and 12L. To do. Then, in step 615, the drive torque T generated by the drive motors 12R and 12L is detected from the rotation speed n of the drive motors 12R and 12L (relationship between the rotation speed n of the drive motors 12R and 12L and the drive torque T). Is shown in FIG. 8).”; 

determining whether the electric vehicle is currently being subject to a load, i.e. “a road surface gradient θ” at a time of the sampling based on the comparison made to the reference data in Figs. 5 and 8 and paras [0053] above and para [0057];
“When calculating the road surface gradient θ from the rotational speed change rate dn / dt of the drive motors 12R and 12L of the electric vehicle 100 described above, the drive motors 12R and 12L are calculated.By setting the driving force (driving torque T) applied to the right rear wheel 11RR and the left rear wheel 11RL from L to 0, the road surface gradient θ is (4) θ = sin −1 (1 / g · dV / dt) (4)
It can be expressed simply as compared with the equation (3), the calculation error can be reduced, and the detection accuracy of the road surface gradient θ can be further improved.” (Emphasis added entoto).

determining whether to increase a value of a counter initialized at a beginning of the particular period of time such as “when the number of rotations of the drive motors 12R and 12L is 600 rpm or more, in step 710” based on the determination of whether the electric vehicle is currently being subject to the load i.e. “a road surface gradient θ” in Fig. 7 steps 710+ as explained in for example only paras [0062]+:
“The rotation speeds of the drive motors 12R and 12L may not necessarily be the same value depending on the traveling state of the electric vehicle 100. For example, when the vehicle is traveling in a corner, the rotation speed of the drive motor installed on the outer wheel side may exceed the rotation speed of the drive motor installed on the inner wheel side. With respect to this, in the present embodiment, when detecting the rotation speeds of the drive motors 12R and 12L, the rotation speed of the drive motor having a high rotation speed (high selection) and the rotation speed of the drive motor having a low rotation speed are set. Any method such as (row select) or an average value of both is possible.
Returning to the original story, when the number of rotations of the drive motors 12R and 12L is 600 rpm or more, in step 710, the timer of the vehicle control ECU 16 is activated. Then, in step 715, it is determined whether or not the rotation speeds of the drive motors 12R and 12L are 670 rpm or more. Drive motors 12R and 1
When it is determined that the rotation speed of 2L is 670 rpm or more, in step 720, the above-mentioned timer is stopped.“;

after the particular period of time has lapsed such as 1.5 seconds or 5 seconds, comparing the value of the counter to a threshold value in para [0063]+ above “When it is determined that the rotation speed of 2L is 670 rpm or more, in step 720, the above-mentioned timer is stopped” and “Thereafter, in step 725, the drive motors 12R and 12L are based on the count value of the timer ““The time required to change from pm to 670 rpm was 1. When determined to be less than 5 seconds, the vehicle control ECU 16 determines that the rotational speed change rate (time-dependent change in rotational speed) dn / dt of the drive motors 12R and 12L is large, that is, the road surface slope θ.” As explained in for example, para [0064]:
“It is determined whether or not the time required to change the rotation speed of from 600 rpm to 670 rpm is less than 1.5 seconds. The rotation speed of the drive motors 12R and 12L is 600rThe time required to change from pm to 670 rpm was 1.When determined to be less than 5 seconds, the vehicle control ECU 16 determines that the rotational speed change rate (time-dependent change in rotational speed) dn / dt of the drive motors 12R and 12L is large, that is, the road surface slope θ.Is determined to be large, and step 730 is performed as the first step control.At 3, the brake motor drive circuit 17 receives a brake motor drive (normal) signal with a duty ratio of 35%.Transmission is performed only for 00 ms, and the brake motor 51 is rotated in the direction of arrow A in FIG. 3 at a predetermined rotation speed corresponding to the duty ratio. That is, when the road surface gradient θ is large as described above, the brake actuator BD is suddenly operated. The rotation of the brake motor 51 causes the hydraulic brakes 14R and 14L to move to the right front wheel 11FR and the left front wheel 1.
A braking force corresponding to the road surface gradient θ is generated for 1FL.”.”; and 

limiting an operational characteristic given the Broadest Reasonable Interpretation (BRI) such as the “operational characteristic “ of the driving torque of the motor of the electric vehicle when the value of the counter is greater than the threshold value in paras:
[0080] “Further, according to the above-described embodiment, when the road surface gradient θ is being detected, the driving force (driving torque T) applied from the driving motors 12R and 12L to the right rear wheel 11RR and the left rear wheel 11RL is 0. Therefore, the rotational speed n of the drive motors 12R and 12L is influenced only by the road surface gradient θ, so that the road surface gradient θ can be accurately detected.”

Because as set forth in Fig. 8 the motors are only capable of producing torque up to 600rpm as explained in for example para:
[0061] “First, in step 705 of FIG. 7, The rotation speed of the drive motors 12R and 12L is 600 rpm It is determined whether or not the above. As can be seen from FIG. 8, in the present embodiment, the drive motors 12R and 12L have an upper limit of the drive torque generation of 600 rpm. I'm using one. Therefore, as described above, in order to improve the detection accuracy of the road surface gradient, the drive torque T generated by the drive motors 12R and 12L is 600 rp.When it is m or more, the road gradient is detected.”


Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

While it appears that Kondo teaches the invention as explained above, if Applicant remains of the opinion that Kondo does not expressly disclose determining whether to increase a value of a counter initialized at a beginning of the particular period of time based on the determination of whether the electric vehicle is currently being subject to the load i.e. “a road surface gradient θ”;
after the particular period of time has lapsed, comparing the value of the counter to a threshold value in para; and 
limiting an “operational characteristic” of the motor of the electric vehicle when the value of the counter is greater than the threshold value as explained above then resort may be had to the teachings of Hitachi below.

Given the BRI, Hitachi teaches in for example the figures below:

    PNG
    media_image7.png
    610
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    548
    576
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    588
    570
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    825
    387
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    570
    423
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    519
    501
    media_image12.png
    Greyscale

And associated descriptive texts including the ABSTRACT “A control device for a rotating electrical machine that can prevent the temperature of a rotor from rising excessively” by determining whether to increase a value of a counter (the Examiner understands a counter to connote the counting of the determination of whether step 101 is Yes or no because it was initialized at a beginning of a particular period of time, i.e. as shown by Figure 9, the time it takes to run the process of Figure 9, based on the determination of whether the electric vehicle is currently being subject to a load, such as during the time of a flat traveling time or at one uphill time in Figures 9 and 10 and para [0070]:
“9 Fig. 10 is a flowchart illustrating the detail of step S10. In step S101, it is determined whether or not the compensation torque calculated in step S08 is equal to or greater than the braking effort request calculated in step S02. Since the braking force demand is zero (a case in which the brake is not operated) or negative (a case in which the brake is stepped down), when the running resistance is positive and the compensation torque is positive as at a flat traveling time or at one Uphill time, this is determined to be Yes (equalizing torque ≥ braking force request) in step S101, and the flow proceeds to step S103. In step S103, the braking force request calculated in step S02 becomes as the braking devices 7 selected to be transmitted braking force command.”; 

after the particular period of time has lapsed, comparing the value of the counter to a threshold value, i.e. yes or no in para [0070]:
“On the other hand, when the running resistance is negative as at a downhill time, the balance torque is also negative. Under the above circumstances, when (braking force request) <(equalizing torque) is satisfied, the effect of reducing the engine speed in the braking force request is larger. In this case, Yes (braking force request <equalizing torque) is determined in step S101, the flow proceeds to step S103, and the braking force request calculated in step S02 is referred to as the braking devices 7 selected to be transmitted braking force command. On the other hand, when (brake demand) ≥ (compensation torque) is satisfied, the effect of reducing the engine speed in the compensation torque (negative value) is larger. Thus, the flow proceeds to step S102, the compensation torque is selected, and the braking force command based on the compensation torque calculated in step S08 becomes the braking devices 7 transfer.”; and 

limiting an operational characteristic such as the “engine speed” of the motor of the electric vehicle when the value of the counter is greater than the threshold value of YES in Fig. 9 and para [0072]:
“When the flow advances from step S101 to step S102, the engine speed is decreased to the speed limit calculated in step S07. On the other hand, when the flow advances from step S103 to step S101, the engine speed is reduced to the speed lower than the speed limit. Consequently, the temperature of the magnet can be prevented 21 increases excessively.” (Emphasis added entoto). 

And para: If the speed limit is lower than the speed request in step S241, the flow advances to step S243 and the speed change command calculation unit 63 calculates the speed change command so that the motor speed becomes the speed limit. In step S243, the speed change command calculation unit sets 63 a value obtained by dividing the speed limit by the vehicle speed into the speed change command. With the above processing, the engine speed is reduced to the speed limit calculated in step S07, so that the temperature of the magnet can be prevented 21 increases excessively. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Hitachi is considered to be BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, such as limiting the speed of the motor of a vehicle when it is determined to be going downhill using regenerative braking. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of limiting the speed of a motor/engine of a vehicle for the express benefit of preventing excessive speed and braking the “speed limit” when it has been determined that the vehicle is subject to the load of traveling downhill using “regenerative braking” as explained in Hitachi paras:
“Regarding 1 includes the tax calculation unit 8th a CPU and a memory and executes an engine control program, which will be described later, about the engine 2 and the braking devices 7 to control. The tax calculation unit 8th transmits a command to the inverter power supply 3 to give an amplitude of a current to the motor 2 is supplied, or to change a frequency of an alternating current. Consequently, the tax calculation unit 8th a torque coming from the engine 2 is generated, or regenerative power, in the battery 1 is loaded, change. The tax calculation unit 8th Also transmits a command (braking force command to be described later) for changing the frictional forces, their generation in the drive wheels 6 is allowed, to the braking devices 7 to the through the braking devices 7 to change generated braking forces.

The respective lines L11 to L14 representing the heat generation tendencies are expressed by curves connecting operating points with the same amount of heat generation. The one to the coil 26 supplied alternating current changes substantially in accordance with an amount (absolute value) of the engine torque. For this reason, the amount of heat generation of the coil decreases 26 according to the amount of engine torque and the amount of heat generation becomes larger in the order of L11 <L12 <L13 <L14. As well as out 3 is understandable, when the engine torque is identical, the amount of heat generation hardly changes even if the rotational speed changes. The ranges L11 to L14 in which the engine torque is negative represent the amount of heat generation when the engine 2 regenerative works.

The correspondence relationship between the temperature of the coil 26 and the first torque limit is in memory, with which the control calculation unit 8th equipped, stored as a digital illustration. In step S05, the digital map is searched to calculate the first torque limit. The first torque limit is a positive number and a drive side limits the engine torque such that the engine torque becomes equal to or less than the first torque limit, and the regeneration side limits the engine torque such that the engine torque becomes equal to or greater than a sign inversion value of the first torque limit.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, limiting the operational characteristic such as the torque and speed of the motors of the electric vehicle of Kondo by using the regenerative braking and power therefrom to charge the batteries of Kondo as taught by Hitachi would provide the express benefits of preventing the vehicle from exceeding the speed limit, preventing excessive motor temperature increases and also providing electricity to charge the batteries of Kondo. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hitachi to the prior art of Kondo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Kondo and Hitachi teach the claimed invention as explained above, if Applicant remains of the opinion that the combination of Kondo and Hitachi as newly applied and explained above still does not expressly disclose determining whether to increase a value of a counter initialized at a beginning of the particular period of time based on the determination of whether the electric vehicle is currently being subject to the load i.e. “a road surface gradient θ”;
after the particular period of time has lapsed, comparing the value of the counter to a threshold value in para; and 
limiting an “operational characteristic” of the motor of the electric vehicle when the value of the counter is greater than the threshold value as explained above then resort may be had to the teachings of Yamada below to show such was known in the art.

Yamada teaches in for example the figures below:


    PNG
    media_image13.png
    501
    725
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    459
    764
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    570
    526
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    599
    525
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    813
    511
    media_image17.png
    Greyscale

And associated descriptive texts determining whether to increase a value of a counter such as items 47 and 48 in step 308 of Fig. 3 above, i.e. detecting timers 1 and 2 initialized at a beginning of a particular period of time T0 in Fig. 4 above based on a determination of whether the electric vehicle is currently being subject to a load such as acceleration in step 302 based on battery voltage 307 in for example Figures 3 and 4 above as explained in for example, only paras;
“(31) On the other hand, if the accelerator reset flag is in a state indicative of depression of the accelerator (in the high level), processing proceeds to step 306 to check the first limiting flag. (If the first limiting flag has been set, a limiting operation is being performed).

after the particular period of time has lapsed T1-T2, comparing the value of the counter to a threshold value C1/C2 in Fig. 4 and para
“(33) If V.sub.B is larger than the first comparison voltage V.sub.1, processing proceeds to step 303, and the limiting operation is released, since it is concluded that the terminal voltage of the main battery 16 is not so lowered even with the accelerator depressed. On the other hand, if the detected voltage value V.sub.B is smaller than the first comparison voltage V.sub.1, it is concluded that the terminal voltage of the main battery 16 is lowered when the accelerator is depressed, and processing proceeds to step 308 to add 1 (one) to the timer counter 1 to detect the time during which the voltage is kept low. Next, in step 309, the value in the timer counter 1 is checked, and if it is larger than C.sub.1, the first limiting flag is set in step 310 and the limiting operation mode is commenced in step 311, since the time during which the terminal voltage is kept low exceeds the first preset time period t.sub.1.”; and 

limiting an “operational characteristic” of the command for of the motor of the electric vehicle when the value of the counter is greater than the threshold value in for example, para:
“(35) In step 312 it is determined whether the calculated torque limiting command signal is smaller than a lower limit value x.sub.1. If so, the process proceeds to step 313 to set the torque limiting command signal to the lower limit value x.sub.1 in order to prevent the value from decreasing to an unnecessary extent.

(36) The calculation of the torque limiting command signal in step 311 may be performed by simply subtracting 1 (one) from the maximum value for the torque limiting command signal, or by providing a predetermined pattern and decreasing the torque limiting command signal according to the pattern.

(40) When the count value in the timer counter 1 reaches C.sub.1 at time T.sub.2 (that is, the time during which the voltage is below V.sub.1 exceeds the first preset time period t.sub.1), the first limiting flag is set as shown by line (e) at the time T.sub.2 and reduction of the torque limiting command signal commences as shown by line (f). That is, after the time T.sub.2, the torque limiting command signal is shifted to a decreasing state, and decreases smoothly with a given ratio as shown by the line (f).”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, limiting the torque of motors based on the load of a vehicle is considered equivalent techniques.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Yamada is considered to be BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, such as limiting the torque of the motor of a vehicle when it is determined accelerating “to suppress over-discharge of the battery.” As taught in the ABSTRACT of Yamada:
“The invention provides an electric vehicle controller in which the generated motor torque is limited when the voltage of the vehicle battery decreases during running, in order to suppress over-discharge of the battery. A high torque can be obtained for a short period, however, even in the torque limiting period, and over-discharge is prevented by stopping electric power converting means in a final stage of discharge voltage of the battery. According to the invention, during operation of the vehicle, the battery terminal voltage is monitored and compared with a first comparison value V.sub.1. If the battery voltage falls below V.sub.1, a first counter commences measurement of the time period during which this condition continues. If the time period measured by the first counter reaches a preset value t.sub.1, torque limitation is initiated. In the torque limitation state, a torque command signal, generated by the control to operate the vehicle motor, is compared with the signal generated by the vehicle accelerator, and the signal having the lower value is thereafter used to control operation of the vehicle motor. In order to provide the capability to generate higher levels of torque for brief periods during torque limitation, the torque limitation process is terminated if the accelerator pedal is released completely.”. 


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of limiting an operational characteristic of “torque” of a motor of an electric vehicle when a value of a counter is greater that a threshold value as taught by at least Yamada above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motors of the prior art combination of Kondo and Hitachi would include the ability to prevent over discharging the batteries of the vehicle of the prior art combination of Kondo and Hitachi while travelling uphill as taught by Yamada as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yamada to the prior art combination of Kondo and Hitachi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Kondo, Hitachi and Yamada teach the claimed invention as explained above, if Applicant is of the opinion that the combination of Kondo as newly applied and explained above does not expressly disclose comparing the sampled real-time data to “reference data” and determining whether the electric vehicle is currently being “subject to a load” at a time of the sampling “based on the comparison made to the “reference data””; as explained above then resort may be had to the teachings of Matsuo below to show such was known in the art.

Matsuo teaches in for example, only the figures below:

    PNG
    media_image18.png
    414
    392
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    218
    228
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    554
    407
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    618
    422
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    414
    528
    media_image22.png
    Greyscale

And associated descriptive texts including for example the ABSTRACT:
“A load state detecting apparatus of an induction motor having two coils, the apparatus having a drive voltage supplying unit for supplying a drive voltage to the coils in the induction motor, a phase difference detecting unit for detecting a phase difference between the drive voltage supplied across the coils of the induction motor and a current flowing through one of the coils upon application of the drive voltage and for generating a phase difference signal, and a load state detecting unit for comparing the phase difference signal generated by the phase difference detecting unit with a predetermined reference value and generating a signal depending on a load state of the induction motor.”
 
that it was known to compare sampled real-time data such as the phase difference of the motor to “reference data” in for example Col. 3, Lines 1+:
“(3) FIG. 2 shows as measured results the relationship between revolution speed N, torque T and phase difference .theta. of motor 1. Referring to FIG. 2, reference numeral 5 denotes a torque curve; and 6, a phase curve. As indicated by phase curve 6, the difference .theta. between the voltage and the current in coil 2 of motor 1 increases upon an increase in speed N of motor 1 when speed N exceeds a given value (BN1) to be described later. Slippage S decreases in response to an increase in motor speed, a characteristic inherent to the induction motor. This is because the secondary reactance determined by the primary reactance at the rotor side in motor 1 is decreased.” 

And determine whether a motor is currently being “subject to a load” at a time of the sampling “based on the comparison made to the “reference data”” in for example, Col. 2, Lines 14+:
“(4) FIG. 3 shows curve 7, which indicates a change in speed N over time when the user puts a load in the washing basket and the motor is driven in the spin drying cycle. Speed N1 in FIG. 3 is equal to predetermined speed N1 in FIG. 2. As shown in FIG. 3, speed N of motor 1 is increased rapidly between time T0 and T1 in order to dry the washing load. After time T1, however, the acceleration of load L0 is gradually decreased, since the washing has been sufficiently dried. As shown in FIG. 2, the increase rate of difference .theta. as a function of time decreases with a decrease in motor speed as a function of time in the region above N1. Therefore, the ratio of change of the phase difference as a function of time can be used as a discrimination factor for determining the end of the spin drying, i.e., the load state. The first embodiment is constituted on the basis of the above principle.

Col. 4, lines 10+ “(8) According to the main part of the first embodiment as described in detail, the phase difference between the coil current and the voltage applied across the induction motor for driving the load and the phase difference variation ratio as a function of time are determined, thereby detecting the load state of the induction motor. Therefore, the apparatus of the first embodiment is free from power source voltage variations and variations in induction motor characteristics, and the load state can be detected with high precision. The spin drying end time is detected by utilizing the fact that the phase difference between voltage and current in the coil of the motor increases in response to an increase in motor speed. At the end of the spin drying, motor speed is at almost maximum speed and is not subjected to further acceleration. This state is detected through determination of the phase difference. Therefore, when the spin drying reaches this stage, the motor is stopped immediately or within a predetermined period of time.”;.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, “determining if a motor is under load” based on reference curves is considered an equivalent technique for determining whether a motor is under load such as when going uphill or downhill.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Matsuo is considered to be BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, such as determining the LOAD of a motor based on reference curves as taught in Matsuo Col. 8 lines 58+:
“(34) Thus, according to the present invention as described in detail, there is provided a load state detection apparatus of an induction motor which allows high-precision detection of a signal depending on torque variations and motor speed variations in the stable region of the induction motor in accordance with the phase difference between the induction motor coil current and the voltage applied to the induction motor.”. 


In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining whether a “motor” of the electric vehicle of the combination of Kondo is currently being subject to a load at a time of the sampling based on the comparison made to the reference data as taught by at least Matsuo above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motors of the prior art combination of Kondo would include the ability to detect the “load state” of the motors based on the “phase difference” of each motor as taught by Matsuo as known in the art.  See Col. 1, Lines 55+  
“(8) It is, therefor, an object of the present invention to provide a new and improved load state detecting apparatus of an induction motor, which detects a phase difference between a voltage applied to an induction motor and a coil current to derive a signal that specifies the load state of the induction motor with high precision.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuo to the prior art combination of Kondo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 32 and the limitation the method of claim 1, wherein the real-time data includes real-time data indicative of a torque or a speed of the motor see the teachings of the combination of references above wherein it is considered that Kondo and Matsuo are expressly measuring the torque and speed of the motor, and 
the reference-2-Response to Office Action dated August 3, 2021 data includes a number of different torque (in Hitachi para [0061] below and Fig. 4 above) or speed values see Kondo and Matsuo indicative of different operating condition see the teachings of Kondo and Matsuo figures 2 and 10 above and Hitachi Figure 5, lines L201a and paras [0060-61]:
“In step S07, the speed limit unit calculates 38 within the second limit unit 36 the speed limit (speed limit Nmax) indicated by lines L201b to L203b in 18 is shown) for protecting the magnet 21 before the excessive temperature rise on the basis of the temperature of the magnet 21 that of the magnet temperature calculation unit 33 is entered. As in 18 That is, the rotational speed limit Nmax represents the engine revolution speed of a limit at which the magnet temperature exceeds the upper limit temperature even when the amount of engine torque is any value, and is determined according to the temperature and the heat generation of the magnet 21 certainly.

As described above, the heat generation of the magnet 21 determined substantially according to the engine torque and the engine speed. As in Fig. 4 However, it depends on the respective lines L21 to L24 in a range (range near engine speed = 0) in which the rotational speed is large, the amount of heat generation substantially from the engine speed. That is, in the region near motor torque = 0, the lines L21 to L24 each have a shape near a vertical line. Under the circumstance, in this embodiment, the line of the speed limit is approximated by the vertical line. Therefore, the rotational speed limit Nmax according to the temperature of the magnet 21 be calculated. The correspondence relationship between the temperature of the magnet 21 and the speed limit Nmax is stored in memory with which the control calculation unit 8th equipped, stored as a digital illustration. In step S07, the digital map is searched to calculate the rotational speed limit Nmax.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of determining a motor is under load as taught by Matsuo figures 2 and 10 above and limiting the speed and torque of a motor/engine for the express benefit of preventing excessive temperature increases of the motor while traveling uphill or downhill and/or using regenerative braking to prevent exceeding the speed limit while traveling downhill as taught by Hitachi. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, limiting the operational characteristic such as the speed and torque of the motor of the electric vehicle of Kondo would prevent it from excessive temperature increases. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuo and Hitachi to the prior art combination of Kondo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 33 and the limitation the method of claim 32, wherein the number of different torque or speed values are determined based on one or more reference curves see Matsuo figures 2 and 10 above and given the BRI see Kondo Fig. 8, Hitachi Figures 4 and 5 above as well as the obviousness to combine in claim 32 above incorporated herein by reference.    
Regarding claims 34 and 46 and the limitation further comprising: 
determining whether the electric vehicle was subject to the load over the particular period of time based on whether the value of the counter is greater than or equal to the threshold value based on the comparison see the rejection of corresponding parts of claims 1 and 33 above incorporated herein by reference wherein at least Matsuo figures 2, 3 and 10 above teach measuring the speed based on time.    

Regarding claim 35 and the limitation the method of claim 34, wherein determining whether the electric vehicle was subject to the load over the particular period of time includes determining whether the electric vehicle was climbing an inclined surface or traveling on a flat surface based on the comparison see Hitachi para [0070] “ a flat traveling time or at one Uphill time” in the rejection of corresponding parts of claims 1 and 32-34 above incorporated herein including the obviousness to combine Kondo and Hitachi for the express benefit of preventing the motor from overheating on a hill or flat surface and to combine Matsuo for the determination of the load using the phase difference.  

Regarding claim 36 and the limitation the method of claim 34, further comprising: when it is determined that the electric vehicle was subject to the load over the particular period of time, causing the electric vehicle to take an action,  Hitachi teaches causing the electric vehicle to take the action of reducing the speed lower that the speed limit in for example para [0072] “On the other hand, when the flow advances from step S103 to step S101, the engine speed is reduced to the speed lower than the speed limit. Consequently, the temperature of the magnet can be prevented 21 increases excessively.” and the rejection of corresponding parts of claims 1 and 32-34 above incorporated herein including the obviousness to combine Kondo and Hitachi for the express benefit of preventing the motor from overheating on a hill or flat surface, Yamada for the express benefit of preventing battery over discharge and Matsuo for the express purpose of stopping the motor when the “load state” indicates the “spin mode” is complete.   
In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, one would logically draw from the combination that the teachings of Matsuo can be used for determining the load of a motor and the actions thereafter as taught by the combination of Kondo etc.  Such a combination would be able to determine the “load state” of each respective motor and adjust the load, i.e. the Torque required from that motor to prevent overheating the motor.

Regarding claim 42 and the limitation the method of claim 33, wherein the one or more reference curves are indicative of whether the electric vehicle carries one or more persons see the teachings of Hitachi Figures 4 and 5 wherein it is understood that the curves are based on an electric vehicle being operated by a driver which connotes carrying at least one person.  See also the teachings of Matsuo wherein it is understood that applying Matsuo to the combination of Kondo would connote the curves of Matsuo to represent the “load state” of the vehicle of the combination of Kondo based on the loads the vehicle is expected to carry which would include as many passengers as the vehicle is rated to carry.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, substituting reference curves based on the motor capabilities and the expected loads is considered an equivalent technique of determining the load state of a motor.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of providing a reference curve based on the use of a motor as taught by at least the combination of the teachings of Hitachi and Matsuo to the combination of Kondo above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the reference curves of the combination of Kondo would include curves indicative of the load of the vehicle including the number of passengers being carried in the vehicle as taught by the combination of Kondo, Hitachi and Matsuo as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hitachi and Matsuo to and modify the prior art combination of Kondo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claims 4 and 49 and the limitation wherein the real-time data includes real-time data indicative of a torque or a speed of the motor see the teachings of Kondo above as well as Hitachi and Matsuo, and 
the reference data includes a number of different torque or speed values indicative of different operating condition, and wherein the torque or speed values are determined based on one or more reference curves see the teachings of Hitachi and Matsuo in the rejection of corresponding parts of at least claim 44 above incorporated herein, including the obviousness to combine based on the teachings of Hitachi and Matsuo with regard to preventing temperature rises of the motor under a load detected by Matsuo.  

Claims 41, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003335230 A to Kondo in view of DE112013000565T5 to Hitachi (Cite C1 in the 12/01/2021 IDS) in view of US 5600215 A to Yamada; Hiroyuki et al. (Yamada) and further in view of US 4853605 A to Matsuo; Katsuharu et al. (Matsuo) as applied to the claims above and further in view of US 20150166045 A1 to Chen; Liqiang et al. (Chen).

Regarding claims 41, 47 and 50 see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that the combination of Kondo teaches the limitations wherein causing the electric vehicle to take the action includes one or more of: 
govern a maximum torque output of motor see the teachings of Hitachi Figure 5, lines L201a and paras [0060-61] above as well as the teachings of Yamada; 
limiting a voltage supplied to the motor see Hitachi paras [0028] and [0046]:
“The tax calculation unit 8th transmits a command to the inverter power supply 3 such that the magnitude (absolute value) of the engine torque becomes equal to or less than the first torque limit to the heat generation of the spool 26 to suppress. With this process, the excessive temperature rise of the coil 26 be avoided. The tax calculation unit 8th also transmits a command to the inverter power supply 3 such that the magnitude (absolute value) of the engine torque becomes equal to or less than the second torque limit to the heat generation of the magnet 21 to suppress.”; 

limiting an acceleration of the electric vehicle see Hitachi para [0051]:
“In step S01, a torque request of the engine becomes 2 in the torque request calculating unit 30 based on a vehicle speed determined by the vehicle speed sensor 9 is input, and an accelerator pedal opening signal from the accelerator pedal sensor 9 is input (signal corresponding to the amount of depression of an accelerator pedal) is calculated. In particular, since the accelerator pedal opening degree of the accelerator pedal is proportional to an output request to the vehicle, the accelerator opening degree is converted into the output request. Then, the output request is divided by the vehicle speed to a drive force request of the vehicle, that is, the torque request of the engine 2 , to calculate”; -3- 153804990.1Application No.: 16/578,543Docket No.: 115282-8047.USO2 Response to Office Action dated August 3, 2021 

Or limiting a current supplied to the motor see Hitachi para [0030]:
“Regarding 1 includes the tax calculation unit 8th a CPU and a memory and executes an engine control program, which will be described later, about the engine 2 and the braking devices 7 to control. The tax calculation unit 8th transmits a command to the inverter power supply 3 to give an amplitude of a current to the motor 2 is supplied, or to change a frequency of an alternating current. Consequently, the tax calculation unit 8th a torque coming from the engine 2 is generated, or regenerative power, in the battery 1 is loaded, change. The tax calculation unit 8th Also transmits a command (braking force command to be described later) for changing the frictional forces, their generation in the drive wheels 6 is allowed, to the braking devices 7 to the through the braking devices 7 to change generated braking forces.”

And the obviousness to combine set forth in the rejection of claims 1, 44 and 48 above incorporated herein.

The combination of Kondo above does not appear to expressly disclose adjusting a temperature of a battery powering the motor.  

Chen teaches a battery management device and power system of an electric vehicle that monitors the temperature of the vehicle batteries and causes the electric vehicle to take an action that includes adjusting a temperature of a battery powering a motor of the electric vehicle when it is determined that the vehicle is running an uphill procedure in for example, paras:
“[0112] (6) The driver judges whether a running uphill procedure or an urgent acceleration procedure is required. In the EV mode, the driver can control a HEV button to achieve the power required by the running uphill procedure or the urgent acceleration procedure. Since the power is mainly provided by the engine, the battery heater does not need to be turned off. If the HEV button is not pressed, the battery management device judges whether the hybrid electric vehicle is in the running uphill procedure or the urgent acceleration procedure according to the throttle depth change rate and the current speed of the hybrid electric vehicle, if yes, the battery management device stops supplying power to the battery heater and the battery heater stops heating the battery group, and the battery management device controls the battery heater to heat the battery group again until the running uphill procedure or the urgent acceleration procedure is finished. In the HEV mode, the battery management device is capable of judging whether the running uphill procedure or the urgent acceleration procedure is required according to the throttle depth change rate and the current speed of the hybrid electric vehicle, if yes, the battery management device controls the output power. Because the output power is mainly provided by the engine, the battery heater does not need to be turned off. If the battery heater needs to be turned off, the switch of the heating controller is switched off. After the running uphill procedure or the urgent acceleration procedure is finished, if the temperature of the battery group still does not reach a preset temperature, then the switch of the battery heater is switched on.
[0113] (7) The battery management device keeps on detecting the temperature and the heating time of the battery group. The battery management device detects whether the temperature of any single battery in the battery group is higher than the second heating threshold (for example, the second heating threshold may be about 10.degree. C. to about 20.degree. C.). If yes, the battery heater stops working, the battery management device adjusts the SOC, and the hybrid electric vehicle runs normally; and if no, the battery heater continues heating the battery group. The battery management device judges whether the continuous heating time is larger than the heating time threshold (for example, the heating time threshold may be about 5 minutes to about 10 minutes). If yes, the battery heater stops heating the battery group; and if no, the battery heater continues heating the battery group. The battery management device further judges whether the temperature of the battery group is higher than the first heating threshold (for example, the first heating threshold may be about -10.degree. C. to about 10.degree. C.). If yes, the battery heater stops heating the battery group; and if no, the battery heater continues heating the battery group.” 

Accordingly, the prior art references teach all of the claimed elements were known elements were known in analogous art in the art of electric vehicle Battery management.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of maintaining the temperature of batteries in an electric vehicle during low ambient temperatures to increase battery capacity as taught by Chen para:
“[0003] With the development of the science and technology, new energy vehicles, especially pure electric vehicles and hybrid electric vehicles, gradually enter into ordinary families as a means of transportation. The performance requirement, especially the comfort requirement of a user for the vehicle, is higher and higher, which requires that the vehicle must adapt to different operating requirements. But currently most pure electric vehicles and hybrid electric vehicles cannot satisfy such requirements. Especially in winter, the temperature is low so that the capability of a battery, no matter the discharge capability or the battery capacity, may be decreased or the battery cannot even be used. Specifically, the work temperature of the battery especially lithium ion battery is generally within a range from -20.degree. C. to 55.degree. C., and the battery is not allowed to be charged at a low temperature. Under a low temperature condition, the battery in the electric vehicle may have the following problems. (1) The lithium ions may be deposited easily at the negative electrode and lose the electrical activity at the low temperature, and therefore, if the battery in the electric vehicle is usually used at the low temperature, the life of the battery may be shortened and a safety problem may be caused accordingly. (2) When the lithium ion battery is charged at the low temperature, the lithium ions may be deposited easily at the negative electrode to become dead ions and thus the capacity of the battery may be decreased. Moreover, the deposited ions grow larger and larger during the continuous use, thus leading to a potential danger such as an internal short circuit. (3) The discharge capability of the battery is limited at the low temperature. All of the problems listed above may be not favorable for the electric vehicle which uses green and environment friendly new energy.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the batteries of Kondo would be temperature controlled as taught by Chen to reach their maximum capacity for climbing up a hill. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Chen to the prior art combination of Kondo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 32-36, 41, 42 and 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,421,462. 

Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar limitations as shown by the mapping of similar claims below.
Claims of the instant Application
Claims of Patent 10,421,462
1, 44, 45 and 48
1, 2, 3, 4
32
2
33
1
34
5
35
6
36
10
41
5, 7, 12
42
22
46
4
47
20
49
1, 28, 29
50
16


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 5852264 A to Muller; Jurgen teaches, inter alia determining a load of a motor and adjusting the speed according to a reference value that would be obvious to combine with the references above as shown in Fig. 4 step S4 and as explained in for example the Col. 5, lines 5+ below:
“(5) FIG. 2 shows an elevator system including equipment for measuring the load in the elevator cage. An elevator control 14 generates travel commands DO in response to story calls FL entered at transmitters 15, 15', 15", 15'" of respective stopping places 2, 2', 2", 2'" and in response to cage calls CA entered by passengers 16 in elevator cage 3. Pulse generator 13 may generate travel signals SL which correspond to the instantaneous position of the elevator cage 3 in the elevator shaft 1. The travel commands DO may be transmitted from elevator control 14 to a motor control 17 and the travel signals SL may be transmitted from pulse generator 13 to motor control 17. Because the present system includes a closed loop drive control system, motor control 17, e.g., a converter, may determine a travel curve (reference speed) for elevator cage 3 and include a speed feedback signal, e.g., tachometer generating signal. The travel curve may be a voltage unit to be utilized by the executing software and may be based upon travel commands DO and travel signal SL. A cage acceleration target (reference) value, a nominal cage speed target value, and of cage delay target value may be ascertained by the travel curve. An evaluating unit 18 may also be included for ascertaining load magnitudes. A motor current signal IW may be fed from motor control 17 to evaluating unit 18. Evaluating unit 18 may also receive travel signal SL from pulse generator 13. The load magnitudes ascertained by evaluating unit 18 may be forwarded to motor control 17.”.

US 20100042281 A1 to Filla; Reno teaches, inter alia detecting the load of a vehicle and determining the level of an audio feedback based on “reference curves” that would be obvious to combine with the references above in for example the ABSTRACT and paras below:
“A method for providing feedback to a vehicle operator regarding an operational state of a vehicle power transmission system in operation includes the steps of detecting at least one operational parameter indicative of said operational state, and providing an audio feedback signal to the operator in response to a magnitude of the detected operational parameter.

[0046] At least one of said operational parameter detection means 217,218,219 is indicative of a load on the vehicle powertrain 301. More specifically, one of said operational parameter detection means 217 is indicative of a load on the diesel engine 202. Further, at least one of said operational parameter detection means 225 is indicative of a load on the vehicle hydraulic system 214, here represented by the hydraulic pump 215.”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220715